In a negligence action to recover damages for personal injury as a result of a collision between two motor vehicles, defendant Dohanish appeals from an order of the Supreme Court, Queens County, dated April 4, 1961, which granted plaintiff’s motion: (a) for leave to discontinue the action against the eodefendant Schultz, and (b) for leave to serve an amended complaint against defendant Dohanish. Order affirmed, with $10 costs and disbursements. The time of the defendant Dohanish to serve his answer to the amended complaint is extended until 20 days after entry of the order hereon. It was not an improvident exercise of discretion to permit a discontinuance of the action against the codefendant Schultz, the operator of plaintiff’s automobile in which she was a passenger, and which was in collision with the automobile of the defendant Dohanish. The discontinuance did not prejudice any substantial right of said defendant. Kleinfeld, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.